Title: From Thomas Jefferson to Hugh Henry Brackenridge, 29 July 1801
From: Jefferson, Thomas
To: Brackenridge, Hugh Henry


               
                  Dear Sir
                  Washington July 29. 1801.
               
               My business not permitting me to be a very punctual correspondent, I did not, at the time, acknolege the receipt of your favors of Jan. 30. & Feb. 17. I am just now on my departure for Monticello where I propose to pass the months of Aug. & Sep. rather than on the tidewaters. we are still uninformed of the fate of Egypt. indeed the only thing new of any importance is the communication from his Britannic Majesty that understanding we were sending a squadron into the Mediterranean for the protection of our commerce, he had given orders for our free reception in his ports of Gibraltar, Mahon & Malta, and that his stores there should be open to us. this circumstance, with the reformation they are making in their Admiralty courts bespeak a little disposition to be more just & friendly to us. if they will also cease to impress our seamen most of the stumbling blocks will be removed from between us. nothing more would be necessary to make us cultivate their friendship with sincerity. we are proceeding on such economical reforms as are within the executive will. those which require the legislature must wait till winter. we are also going on slowly and cautiously in substituting some of those who have been excluded from office in place of the least deserving of the hitherto monopolists. Accept assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            